2020 IL App (1st) 180267

                                             No. 1-18-0267

                                       Opinion filed June 9, 2020.

                                                                                      Second Division
 ______________________________________________________________________________
                                                 IN THE
                                  APPELLATE COURT OF ILLINOIS
                                           FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                            )   Appeal from the
                                                                 )   Circuit Court of
           Plaintiff-Appellee,                                   )   Cook County.
                                                                 )
     v.                                                          )   No. 99 CR 5180
                                                                 )
 JAMES DOLIS,                                                    )   The Honorable
                                                                 )   Timothy Joseph Joyce,
           Defendant-Appellant.                                  )   Judge Presiding.



           JUSTICE LAVIN delivered the judgment of the court, with opinion.
           Presiding Justice Fitzgerald Smith and Justice Coghlan concurred in the judgment and
           opinion.

                                              OPINION

¶1        Defendant appeals the circuit court’s January 2018 order dismissing his pro se petition that

sought relief pursuant to both the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq.

(West 2014)) and section 2-1401 of the Code of Civil Procedure (Code) (735 ILCS 5/2-1401 (West

2014)). His sole contention on appeal is that the State improperly participated at the cause-and-

prejudice stage of the proceedings under the Act, and he urges this court to remand the matter to

the circuit court for a new cause-and-prejudice determination. We affirm.
No. 1-18-0267


¶2                                      BACKGROUND

¶3     Following a December 1999 jury trial, defendant was convicted of two counts of home

invasion, for which he was sentenced to concurrent 30-year prison terms, and one count of

aggravated battery, for which he received a concurrent 5-year prison term. The evidence presented

at trial showed that, on February 11, 1999, defendant entered without authority into the home of

Ellen Stefanits and her adult son, Glenn Podeszwa, which was located on the 3300 block of North

Kilpatrick Avenue. While inside the residence, defendant stabbed Podeszwa with a knife and held

Stefanits and Podeszwa captive inside the kitchen. Defendant’s theory of defense with respect to

the home invasion charges was that he resided in the home and, therefore, could not be found

guilty of home invasion.

¶4     We affirmed defendant’s convictions and sentences on direct appeal over his contentions

that his sentence was excessive and that the trial court improperly relied on unreliable and vague

testimony in aggravation at his sentencing hearing. People v. Dolis, No. 1-00-0759 (2002)

(unpublished summary order under Illinois Supreme Court Rule 23(c)). We also rejected his

contention that the circuit court failed to conduct a preliminary inquiry, pursuant to People v.

Krankel, 102 Ill. 2d 181 (1984), into his claim that his trial counsel was ineffective for not

presenting witnesses favorable to the defense.

¶5     Following the proceedings on direct appeal, defendant initiated a series of collateral attacks

on his convictions and sentences, none of which, with the exception of one, warranted relief. See

People v. Dolis, 2012 IL App (1st) 101632-U (vacating one of defendant’s home invasion

convictions). We have previously set forth defendant’s numerous collateral attacks and need not

summarize them here. See e.g., People v. Dolis, 2015 IL App (1st) 131139-U.



                                                 -2-
No. 1-18-0267


¶6      In 2015, defendant filed a petition entitled “Relief from Judgment and Actual Innocence

Postconviction Petition,” which is the subject of this appeal. 1 Therein, defendant sought relief both

under the Act and under section 2-1401 of the Code. In October 2015, he supplemented the

successive petition with a document entitled “Addendum to Actual Innocence Post Conviction/2-

1401(f) Petition.” In April 2016, he filed another supplement, entitled “Second Supplement to

Actual Innocence Post Conviction/2-1401 Petition.”

¶7      In these three filings, defendant alleged (1) his aggravated battery conviction was void

because aggravated battery is a lesser-included offense of home invasion and therefore violated

the one-act, one-crime rule; (2) his sentence for home invasion was void because it was procured

by “fraud” in that the State presented perjured testimony from a police officer in aggravation at his

sentencing hearing, the State presented the court with a “false” presentence investigation report,

and his direct appeal counsel was ineffective for failing to raise the issue on direct appeal; (3) he

was actually innocent of aggravated battery due to the one-act, one-crime violation; (4) the circuit

court lacked authority to adjudicate him under the home invasion statute because he was a lawful

resident of Stefanits’s home; (5) the State used perjured testimony to obtain his convictions; (6) he

was denied his right of self-representation and his appellate counsel was ineffective by refusing to

raise the issue in his direct appeal; (7) his postconviction counsel provided him inadequate

assistance by failing to adequately present his claim the State knowingly used perjury at trial and

comply with Illinois Supreme Court Rule 651(c) (eff. Dec. 1, 1984); (8) his appellate

postconviction counsel provided him inadequate assistance by failing to properly brief his claim

of ineffective assistance of appellate counsel on appeal from the dismissal of his initial


        1
        The record does not contain a file-stamped copy of the petition. Defendant signed the petition in
January 2015.

                                                  -3-
No. 1-18-0267


postconviction petition; (9) his letters to the circuit court prior to his sentencing should have

triggered a preliminary inquiry pursuant to Krankel, 102 Ill. 2d 181, and there was no such inquiry;

(10) the initial postconviction proceedings were fundamentally deficient where his claim of

ineffective assistance of trial counsel based on the failure to call certain witnesses was found barred

by the doctrine of res judicata and where the circuit court improperly made factual findings at the

second stage of proceedings; (11) his counsel on direct appeal was ineffective for failing to brief

certain issues and telling defendant to “save” his claims for postconviction proceedings; and (12)

the circuit court improperly denied his motion for substitution of judge in the initial postconviction

proceedings without transferring it to a different judge for hearing. 2 Defendant raised each of these

claims in his prior collateral proceedings.

¶8     At a November 8, 2017, status hearing, defendant and an assistant state’s attorney (ASA)

were present. The circuit court confirmed with the parties the procedural posture of the case and

the pleadings that were before it for ruling and that defendant’s petition was a successive petition,

and the following colloquy occurred:

                “THE COURT: State doesn’t have a voice in those [filings] at the moment?

                [ASA]: No, Judge.

                THE COURT: Consistent with the Illinois Supreme Court decision, People v.

       Bailey, [2017 IL 121450,] that’s why I say that.

                [ASA]: That’s correct, Judge.”

¶9     On January 10, 2018, the parties appeared before the circuit court for a hearing on

defendant’s petition. The court confirmed with defendant that his petitions were filed both under


       2
        We will refer to the three filings at issue as the “petition” for the sake of brevity.

                                                    -4-
No. 1-18-0267


the Act and section 2-1401 of the Code. Defendant argued in favor of his petition, and the court

asked the State for its position. The State first noted “[w]e are in a successive post-conviction

proceeding [and] a successive 1401 proceeding,” that defendant had filed an “endless stream of

petitions” that had been ruled upon by the court and other judges, and that defendant had raised

the same arguments “again and again and again and again.” Therefore, the State argued, the

principles of procedural default were at play. The State contended defendant’s one-act, one-crime

issue as well as the actual innocence claim could have been raised on direct appeal and in prior

postconviction proceedings. Additionally, the State argued defendant’s claims of ineffective

assistance of postconviction counsel and postconviction appellate counsel should be rejected

because postconviction counsel must only provide a reasonable level of assistance and such claims

do not rise to the level of a constitutional claim. In closing, the State asked the court to dismiss the

petition “both under [section 2-]1401 and the Post[-]Conviction Hearing Act.”

¶ 10   Defendant responded that his initial postconviction proceedings were fundamentally

deficient because his attorney failed to comply with Rule 651(c) and that he should not be subject

to the doctrines of waiver, forfeiture, and res judicata.

¶ 11   The circuit court denied defendant leave to file his successive petition and dismissed his

section 2-1401 petition in open court. In doing so, the court noted it had “listened carefully to the

well-stated arguments of the parties” and that defendant had previously raised all of his

contentions. The court found defendant’s one-act, one-crime claim was not cognizable under either

the Act or section 2-1401. The court found his actual innocence claim and the claims based on the

purported perjury of the State’s witnesses were essentially arguments that the State failed to prove

him guilty beyond a reasonable doubt, which are not proper subjects under the Act or section 2-



                                                 -5-
No. 1-18-0267


1401. With respect to defendant’s claims of ineffective assistance of postconviction counsel, the

court found the State had “correctly pointed out” that there is no constitutional right to the effective

assistance of counsel in proceedings under the Act but rather defendants are entitled only to a

reasonable level of assistance. Further, the court noted that such claims are not constitutional

claims that are cognizable under the Act or section 2-1401. Finally, the court found defendant’s

claims had been raised and decided previously and, therefore, were barred by res judicata.

¶ 12     This appeal followed. 3

¶ 13                                         ANALYSIS

¶ 14     The Act sets forth a procedure under which a criminal defendant can assert his or her

conviction was the result of a substantial denial of his or her rights under the United States

Constitution, the Illinois Constitution, or both. People v. Hodges, 234 Ill. 2d 1, 9 (2009).

Proceedings under the Act are initiated by the filing of a petition. Id.; 725 ILCS 5/122-1(b) (West

2014).

¶ 15     The Act contemplates the filing of only one petition without leave of court. 725 ILCS

5/122-1(f) (West 2014). Section 122-1(f) of the Act states as follows:

         “Only one petition may be filed by a petitioner under this Article without leave of the court.

         Leave of court may be granted only if a petitioner demonstrates cause for his or her failure

         to bring the claim in his or her initial post-conviction proceedings and prejudice results

         from that failure. For purposes of this subsection (f): (1) a prisoner shows cause by



         3
        On February 13, 2018, defendant filed a motion to reconsider the circuit court’s January 10,
2018, order. On February 20, 2018, the court entered an order striking defendant’s motion. Because the
motion was filed more than 30 days after the order and was therefore untimely, it had no effect on
defendant’s January 10, 2018, notice of appeal. See Ill. S. Ct. R. 606(b) (eff. July 1, 2017).

                                                  -6-
No. 1-18-0267


       identifying an objective factor that impeded his or her ability to raise a specific claim during

       his or her initial post-conviction proceedings; and (2) a prisoner shows prejudice by

       demonstrating that the claim not raised during his or her initial post-conviction proceedings

       so infected the trial that the resulting conviction or sentence violated due process.” Id.

¶ 16   In People v. Bailey, 2017 IL 121450, ¶ 24, our supreme court held the State is not permitted

to participate at the cause-and-prejudice stage of successive postconviction proceedings. In doing

so, the court reasoned that the cause-and-prejudice test presents a question of law that must be

decided on the pleadings and supporting documentation submitted to the court by the defendant

and that the Act provides no basis for an evidentiary hearing on the issue of cause and prejudice.

Id. The court found the cause-and-prejudice determination “is a preliminary screening to determine

whether defendant’s pro se motion for leave to file a successive postconviction petition adequately

alleges facts demonstrating cause and prejudice.” Id. Because the circuit court is capable of making

an independent determination on this legal question, the Bailey court saw “no reason for the State

to be involved at the cause and prejudice stage.” Id. ¶ 25.

¶ 17   Here, the record shows the State impermissibly participated at the cause-and-prejudice

stage of the proceedings under the Act. At the January 10, 2018, hearing, the court asked the State

for its position after defendant argued in favor of his petition. The State argued that defendant

should not be granted leave to file his successive postconviction petition because his claims were

barred by res judicata or were forfeited by defendant’s failure to include them in earlier

proceedings. Additionally, the State argued defendant’s claims relating to his postconviction

counsel were not constitutional claims cognizable under the Act. Accordingly, we conclude the




                                                -7-
No. 1-18-0267


State improperly participated at the leave-to-file stage of the successive postconviction

proceedings.

¶ 18   The State argues it merely “assisted the court in understanding the procedural posture of

the case and the pleadings before it.” While it is true the State assisted the circuit court in this

manner, the record also shows the State actively participated in the hearing, arguing against

defendant’s claims.

¶ 19   The State also argues Bailey is distinguishable because the petition at issue was filed both

under the Act and section 2-1401 of the Code. Because the State is not precluded from participating

in proceedings under section 2-1401, the State maintains that its participation at the hearing was

not improper. Further, the State argues the circuit court was able to keep the proceedings separate,

as evidenced by the fact that, at the November 8, 2017, hearing, both the State and the court noted

the State was not permitted any input at this stage of the proceedings pursuant to Bailey. We are

not persuaded by the State’s argument.

¶ 20   The record shows the State addressed defendant’s filing in a unitary manner. The State

never limited its argument to the proceedings under section 2-1401. In fact, the State specifically

argued some of defendant’s claims were not cognizable under the Act and asked the court to

dismiss defendant’s claims “both under [section 2-1401] and the Post[-]Conviction Hearing Act.”

Further, there is no indication that, when the circuit court asked the State for its position at the

January 10, 2018, hearing, the court limited its inquiry specifically to the proceedings under section

2-1401 of the Code.

¶ 21   Nor are we persuaded by the State’s argument that “nothing in the record suggests that the

[circuit] court relied on anything the [ASA] said in denying leave to file a successive post-



                                                -8-
No. 1-18-0267


conviction petition.” We note the Bailey court required no such showing. In any event, the record

does not support the State’s argument. The court found the State had “correctly pointed out” that

claims relating to the adequacy of postconviction counsel are not constitutional claims that are

cognizable under the Act. Moreover, the court specifically stated it had considered both parties’

arguments before announcing its ruling. Accordingly, we conclude the State improperly

participated at the cause-and-prejudice stage of the proceedings.

¶ 22    That said, we must next determine the remedy, if any, to which defendant is entitled.

Defendant, relying on People v. Baller, 2018 IL App (3d) 160165, People v. Munson, 2018 IL App

(3d) 150544, and People v. Partida, 2018 IL App (3d) 160581, contends the proper remedy is to

remand the matter to the circuit court for an independent determination of cause and prejudice.

The State argues remand is not required under Bailey and we may review the issue. We agree with

the State.

¶ 23    In Bailey, the defendant requested that the circuit court’s denial of his motion for leave to

file a successive petition be reversed and the matter remanded to the circuit court for consideration

of his motion by a different judge. Bailey, 2017 IL 121450, ¶ 41. The State argued defendant’s

motion was deficient on its face and, therefore, there was no need to remand the matter. Id. The

Bailey court elected to review the petition, stating “[i]n the interest of judicial economy, we have

reviewed defendant’s motion for leave to file his successive postconviction petition ourselves and

find that there is no need for remand.” Id. ¶ 42. Finding defendant had made no attempt in his

motion to satisfy the cause-and-prejudice test, it affirmed the trial court’s judgment. Id. In addition,

the court discussed the defendant’s actual innocence claims and found “several serious defects.”

Id. ¶ 44.



                                                 -9-
No. 1-18-0267


¶ 24   As noted by defendant, there exists a split of authority in this court as to the proper remedy

when the State improperly participates at the cause-and-prejudice stage of successive

postconviction proceedings. In Munson, 2018 IL App (3d) 150544, ¶ 10, the Third District held

the appellate court may not conduct its own examination of cause and prejudice and must instead

remand the matter to the circuit court when the State has improperly participated at the cause-and-

prejudice stage. The Munson court reasoned the appellate court, unlike the supreme court, does

not have broad supervisory authority. Id. It found, pursuant to Rule 615(b), the appellate court is

authorized only to (1) reverse, affirm, or modify the judgment or order from which the appeal is

taken; (2) set aside, affirm, or modify any or all of the proceedings subsequent to or dependent

upon the judgment or order from which the appeal is taken; (3) reduce the degree of the offense of

which the appellant was convicted; (4) reduce the punishment imposed by the trial court; or

(5) order a new trial. Id. Further, it found Rule 615 does not provide the appellate court with the

power to conduct a de novo hearing on a defendant’s motion for leave to file a successive

postconviction petition, which was consistent with the Act’s express contemplation that the

petition be filed in the trial court. Id. (citing 725 ILCS 5/122-1 (West 2014)).

¶ 25   In Baller, 2018 IL App (3d) 160165, the Third District followed Munson and remanded the

matter to the circuit court. One justice dissented, reasoning as follows:

                “The Munson court’s train jumped the tracks in paragraph 10. [Citation.] It simply

       asserted that to review the record to evaluate whether the trial court’s error prejudiced

       defendant involved an exercise of supervisory authority. It never discussed why that is so.

       The Munson court noted, ‘Notably, Illinois Supreme Court Rule 615 does not provide the

       appellate court with the power to conduct a de novo hearing on defendant’s motion for



                                               - 10 -
No. 1-18-0267


       leave to file a successive postconviction petition.’ [Citation.] There is nothing novel or

       unique about affirming the trial court in this case without remand, notwithstanding the trial

       court’s error below. We do it all the time. Again, this has nothing to do with supervisory

       authority but, rather, with our license to affirm for any reason apparent in the record. I need

       not cite any case authority for the notion that ‘de novo’ is an oft-used standard of review in

       the appellate court. In plain English, the trial court reviewed and denied defendant’s motion

       for leave to file his successive postconviction petition. The trial court erred in allowing the

       State to participate in that decision. Notwithstanding the error, the ultimate judgment of

       the trial court was correct. We should affirm. We do this thousands of times a year in cases

       not involving successive postconviction petitions. There is nothing about a successive

       postconviction petition that would take it out of the realm of garden-variety appellate

       review. That portion of the Munson court’s ruling, holding that affirming without remand

       involves exercise of supervisory authority, appears to be an anomaly in Illinois

       jurisprudence. As in Bailey, the error below was harmless.” Id. ¶ 29 (Schmidt, J.,

       dissenting).

¶ 26   In response to Justice Schmidt’s dissent, Justice Wright, the author of the lead opinion,

again emphasized the supreme court’s broad supervisory authority granted to it by the Illinois

Constitution. Id. ¶ 12 (opinion of Wright, J.). She noted the State’s entire seven-page brief argued

the defendant had failed to establish cause and prejudice. Id. ¶ 15. She found the procedural posture

of the case created an exception to the general principle that an appellate court may affirm on any

basis found in the record. Id. ¶ 16. Further, she reasoned as follows:




                                               - 11 -
No. 1-18-0267


          “The supreme court has expressly held that the Act is entirely a creature of statute and all

          rights derive only from the statute. [Citation.] Further, the supreme court has expressly held

          that review of a motion for leave to file a successive postconviction petition must be

          conducted in a venue free from State participation. [Citation.] The only way to honor these

          holdings is to reset the scales of justice and remand the matter to the trial court for an

          independent evaluation of defendant’s motion by expressly ignoring the State’s input as

          expressed both in this court and the trial court.” Id.

¶ 27      In Partida, 2018 IL App (3d) 160581, ¶¶ 9, 12, the Third District followed Munson and

Baller and remanded the matter to the circuit court for an independent determination of cause and

prejudice. The Partida court, however, added little to the Third District’s reasoning in Munson and

Baller.

¶ 28      We note that one panel of the Third District rejected the reasoning set forth in Munson and

Baller. See People v. Coffey, 2020 IL App (3d) 160427. In Coffey, the court found Munson and

Baller “were incorrectly decided insofar as they held that remand was required.” (Emphasis in

original.) Id. ¶ 26. The Coffey court nevertheless chose to remand the matter to the circuit court

for an independent determination of cause and prejudice. Id. ¶ 27.

¶ 29      We also note the Third District’s contrary decision in People v. Lusby, 2018 IL App (3d)

150189. In Lusby, the defendant appealed the denial of a motion for leave to file a successive

petition in which he argued his de facto life sentence imposed on a crime he committed as a

juvenile violated his eighth amendment rights because the circuit court did not consider his age

and its attendant characteristics in accordance with Miller v. Alabama, 567 U.S. 460 (2012). Lusby,

2018 IL App (3d) 150189, ¶ 1. Despite the State’s improper involvement at the cause-and-



                                                  - 12 -
No. 1-18-0267


prejudice stage, the Lusby court first addressed the defendant’s substantive claim, found defendant

was entitled to relief, and remanded for resentencing. Id. ¶ 29. Noting this finding was dispositive

(id.), it nevertheless found the State’s participation was improper under Bailey without addressing

its prior holdings in Munson and Baller that remand is required when the State improperly

participates at the cause-and-prejudice stage. Id. ¶ 33. 4

¶ 30    In People v. Conway, 2019 IL App (2d) 170196, ¶ 15, the Second District rejected the

Third District’s conclusion that remand is required when the State improperly participates at the

cause-and-prejudice stage of successive postconviction proceedings as set forth in Munson, Baller,

and Partida. The court disagreed with the Munson and Baller courts’ assertions that the Bailey

court’s review of the denial of the defendant’s motion for leave was an exercise of its supervisory

authority, finding “[t]he Bailey court never suggested that it was exercising its supervisory

authority when it considered whether the defendant was entitled to file a successive petition.” Id.

Rather, the Bailey court’s decision to consider that question “was rooted in considerations of

judicial economy,” which apply with equal force in the appellate court. Id. In rejecting the

defendant’s contention that the supreme court need not announce when it is exercising its

supervisory authority, the court found it “certainly would expect the Bailey court to have alerted

us to such an important limitation on its decision.” Id. ¶ 16. Further, the court noted the Munson

and Baller courts’ assumption that the Bailey court exercised its supervisory authority was

inconsistent with its standards for doing so. Id. The court noted the supreme court has stated it

exercises its supervisory authority only under exceptional circumstances, where (1) the normal



        4
        In January 2019, the supreme court granted the State’s petition for leave to appeal (People v.
Lusby, 2018 IL App (3d) 150189, appeal allowed, No. 124046 (Ill. Jan. 31, 2019)), and oral arguments
were heard on May 12, 2020.

                                                 - 13 -
No. 1-18-0267


appellate process will not afford adequate relief and the dispute involves a matter important to the

administration of justice or (2) intervention is necessary to keep an inferior court or tribunal from

acting beyond the scope of its authority. Id. (citing Vasquez Gonzalez v. Union Health Service,

Inc., 2018 IL 123025, ¶ 17).

¶ 31    Further, the Conway court rejected the Munson court’s assertion that Rule 615 prohibited

the appellate court from reviewing the defendant’s motion for leave to file a successive

postconviction petition. Id. ¶ 19. In doing so, the court noted the State simply requested that it

affirm the circuit court’s judgment, which is plainly permitted by Rule 615(b). Id. As to Justice

Wright’s observation in Baller that the Act is entirely a creature of statute from which all rights

are derived, the Conway court “fail[ed] to see how appellate review of the determination of cause

and prejudice create[d] any new right.” Id. ¶ 20.

¶ 32    The Conway court did not read Bailey to hold a reviewing court must always undertake its

own review of whether a defendant is entitled to file a successive petition. Id. ¶ 23. Rather, it found

that where that determination presents complex issues, “a reviewing court may choose to remand

to the trial court for a determination that is free from the taint of the State’s participation.” Id. It

found in the case before it, however, the issues were reasonably straightforward and, therefore,

chose to consider whether the defendant was entitled to leave to file his successive petition. Id.

¶ 33    In People v. Ames, 2019 IL App (4th) 170569, ¶ 23, the Fourth District followed Conway

and held “an appellate court may choose for the sake of judicial economy to review a circuit court’s

denial of a motion for leave to file a successive postconviction petition when the State has been

involved.” In that case, the court found the issues reasonably straightforward and chose to review

whether defendant’s motion for leave established cause and prejudice. Id.



                                                 - 14 -
No. 1-18-0267


¶ 34      After reviewing Bailey and the subsequent appellate court cases, we agree with the Second

and Fourth Districts’ approach and find the Conway court’s reasoning persuasive. Thus, we find

that this court may choose in the interest of judicial economy to review a circuit court’s denial of

a motion for leave to file a successive postconviction petition when the State has been involved in

the proceedings below.

¶ 35      In reaching this conclusion, we are not persuaded by defendant’s reliance on People v.

Jolly, 2014 IL 117142, in support of his argument that the supreme court has found remand is

appropriate in other contexts in which the State has improperly participated. In Jolly, the supreme

court held remand is appropriate where there is adversarial participation by the State in a

preliminary Krankel inquiry. Id. ¶ 46. Jolly is distinguishable because the State’s improper

participation in the Krankel inquiry impeded the development of a proper record for appellate

review, which is the sole purpose of such an inquiry. That concern is of no consequence in this

context. The only parts of the record that are relevant to our review are the motion for leave and

the petition itself. See Conway, 2019 IL App (2d) 170196, ¶ 22 (rejecting argument that Jolly

supports remand as proper remedy for the State’s improper participation at the cause-and-prejudice

stage).

¶ 36      Defendant also argues, in Bailey, the supreme court used language of discretion in

reviewing the merits of the defendant’s petition. Defendant cites to the concluding paragraph of

Bailey, in which the court stated “in the interest of judicial economy, we have chosen to review

defendant’s motion in lieu of remanding the matter to the circuit court.” (Emphasis added.) Bailey,

2017 IL 121450, ¶ 49. Citing Burnette v. Terrell, 232 Ill. 2d 522 (2009), County of Du Page v.

Illinois Labor Relations Board, 231 Ill. 2d 593 (2008), and Dornfeld v. Julian, 104 Ill. 2d 261



                                                - 15 -
No. 1-18-0267


(1984), defendant argues the supreme court routinely uses similar language when exercising its

supervisory authority.

¶ 37   We are not persuaded. In each of the cases cited by defendant, the supreme court used

language of discretion but also specifically stated it was acting pursuant to its supervisory

authority. See Burnette, 232 Ill. 2d at 525 (“[W]e choose to resolve the controversy by exercising

this court’s supervisory authority in the form of a supervisory order.”); County of Du Page, 231

Ill. 2d at 619 (“[W]e choose to exercise our supervisory authority and vacate the appellate court

order ***.”); Dornfeld, 104 Ill. 2d at 265 (“[W]e choose to retain this cause under the supervisory

authority granted to this court by the Illinois Constitution [citation].”). Moreover, as noted above,

our colleagues in the Second District aptly pointed out that the supreme court’s exercise of its

supervisory authority is reserved for extraordinary circumstances where the normal appellate

process will not afford adequate relief or where intervention is necessary to keep an inferior court

or tribunal from acting beyond the scope of its authority. Conway, 2019 IL App (2d) 170196, ¶ 16

(citing Vasquez Gonzalez, 2018 IL 123025, ¶ 17). Defendant has pointed to nothing in Bailey that

indicates the supreme court found the case presented extraordinary circumstances. Further, we,

like the Conway court, believe the supreme court would have expressly alerted us to the fact it was

exercising its supervisory authority had it in fact done so.

¶ 38   The issues involved in this case require nothing more than a straightforward application of

the cause-and-prejudice test and principles of res judicata. Therefore, in the interest of judicial

economy, we elect to address whether the circuit court properly denied defendant leave to file his

successive petition and whether the circuit court properly dismissed the petition pursuant to section

2-1401 of the Code.



                                                - 16 -
No. 1-18-0267


¶ 39    We note defendant does not argue the circuit court erred in its substantive evaluation of his

petition. In any event, it is well settled the doctrine of res judicata bars relitigation of claims that

were previously decided. Bagnola v. SmithKline Beecham Clinical Laboratories, 333 Ill. App. 3d

711, 717 (2002). Here, the claims in defendant’s petition are clearly barred by the doctrine of

res judicata. Our careful review of the record shows that defendant has previously raised each and

every one of the claims set forth in his petition. See Conway, 2019 IL App (2d) 170196, ¶ 25

(“There can be no cause for failing to raise a claim in the initial proceeding when the claim was,

in fact, raised ***.”); Ames, 2019 IL App (4th) 170569, ¶ 24 (claims that have been raised

previously cannot be raised in a successive petition); People v. Cathey, 2019 IL App (1st) 153118,

¶ 21 (claims previously raised on direct appeal or in other collateral proceedings cannot be the

basis of a section 2-1401 petition). Accordingly, we conclude the circuit court properly denied

defendant leave to file his successive postconviction petition and properly dismissed it under

section 2-1401, notwithstanding the State’s improper participation in the proceedings below. We,

therefore, affirm the circuit court’s judgment.

¶ 40                                       CONCLUSION

¶ 41    For the reasons stated, we affirm the judgment of the circuit court of Cook County.

¶ 42    Affirmed.




                                                  - 17 -